Weiss, J.
(concurring in part and dissenting in part). While I
fully agree with the majority that the record supports the Division’s finding of sex discrimination for which petitioner is liable, in my view the $10,000 award for mental apguish is unduly excessive on this record (see, New York City Bd. of Educ. v Sears, 83 AD2d 959, appeal dismissed 55 NY2d 825; see also, Catalina Beach Club v State Div. of Human Rights, 95 AD2d 766; State Div. of Human Rights v New York State Dept. of Correctional Servs., 91 AD2d 832; 121 -129 Broadway Realty v New York State Div. of Human Rights, 49 AD2d 422). Without attempting to minimize the seriousness of petitioner’s conduct, I conclude that an award in the amount of $2,500 would more fairly compensate respondent.